ON APPLICATION POR REHEARING.
FRICK, 0. J.
Appellant’s counsel has filed a petition for a rehearing, in which he most vigorously assails some of the conclusions reached by us in the opinion filed in this case. Petitions for rehearings in which the main features of the case are reargued by counsel are of such frequent occurrence that in most instances it is not deemed necessary for us to again state the reasons that constrain us to adhere to the conclusions announced in the original opinion. In some instances, however — and the petition in this case is one — counsel’s complaints are of such a nature that neither in justice to counsel nor to ourselves can his contentions be ignored. In the petition in this case some of the grounds discussed by counsel why we should grant a rehearing are stated in the strongest possible terms, and the fact that we have erred is stated therein with a degree of certainty that hardly admits of a possibility of error on his part. One of his most serious complaints arises from the fact that we held that an alleged error *559relating to tbe admission of evidence with respect to a waiver was not sufficiently assigned to authorize ns to review the rulings of the trial court upon that subject. Upon this point counsel in his petition says: “With all deference to the court, we feel compelled to say that this decision denying appellant the right to be heard upon the question of pleadings so made in this record, as we have shown, seems to us to be most unjust. If the way to this court from the judgments of the inferior courts is thus to be beset with traps and pitfalls, one can but wonder where the end is.” This is strong language, and if it be true that this- court is merely setting “traps and pitfalls” in requiring that the errors which are desired to be reviewed must be assigned in such a manner as to apprise both the court and opposing counsel of just what is sought to be reviewed, then the rules with regard to making assignments of error should be changed. We, however, are unable to see wherein any traps or pitfalls have been set by us, nor upon what fact or ruling of this court such a claim can be based. In his original brief counsel had assumed that the alleged error that the trial court had admitted evidence of waiver without having been pleaded was assigned, and hence he discussed that question. When respondent’s counsel filed their brief, however, they contended: (1) That appellant could not be heard upon the question because the assignment was not sufficient to authorize us to review the alleged error; and (2) that, although appellant was entitled to be heard, that it, nevertheless, must fail in its claim upon this ground, because this court had in previous decisions held that a plaintiff could prove waiver without expressly pleading it. While in answer to the first contention appellant’s counsel did not directly concede that his assignment of error was insufficient, he nevertheless did so indirectly. In referring to this point in his reply brief, he said: “In any event, if the other assignments which go to the merits are not to be sustained, it (this court) may, in its discretion, consider plain error, although unassigned, since there is no statute governing this procedure.” Why the procedure contended for by counsel would be intolerable, *560we need not now pause to discuss, since the decisions of this court have already, in a measure at least, answered it, (See Smith Table Co. v. Madsen, 30 Utah 297, 84 Pac. 885; Lyon v. Mauss, 31 Utah 283, 87 Pac. 1014.) In tbe latter case it is said: “Tbe assignment of error is tbe groundwork of tbe case in tbis court. Without error 20 being assigned there is nothing before tbis court.” After a careful examination of tbe assignments of error made by appellant’s counsel in tbis case, we discovered none in which it was claimed that tbe trial court erred in admitting evidence of a waiver. Counsel does not even now point out such an assignment. All be insists upon is that tbe point was raised by tbe general assignments of error relating to tbe admission of evidence. We, however, are not able to agree with counsel that tbe general assignments of error are sufficient to present tbe question for review, and, when we cannot agree with counsel after having given tbe matters of difference between us and them our best judgment, we, and not counsel, must assume tbe consequences. Moreover, tbis court, in West v. Insurance Soc., 10 Utah 451, 37 Pac. 687, held that: “Where a pleading contains an allegation of tbe performance of a condition, it is not absolutely necessary to allege a waiver, because proof thereof is ad- 21 missible under tbe general allegation.” Tbe foregoing case is followed in Stephens v. Union, etc., Soc., 16 Utah 22, 50 Pac. 626, 67 Am. St. Rep. 595. There are also numerous authorities which support tbe rule laid down in tbe foregoing cases. Tbe trial court, in all probability, relied on tbe foregoing cases in making tbe rulings.-
But, assuming that since tbe statute relating to- tbe filing of a reply has been amended somewhat since tbe former decisions of tbis court, and for that reason tbe question as to whether a reply should have been filed in tbis case in which tbe waiver was pleaded is still an open one, and assuming further that we should have reviewed tbe question upon tbe general assignments, yet tbe record is such that tbis question must have been decided adversely to counsel’s contentions for tbe following reasons: There is no claim made by appellant *561that it was prevented from meeting the evidence of waiver at the trial to the same extent as though the waiver had been in fact pleaded, and a careful examination of the record discloses the fact that appellant was not affected in any substantial right by reason of the admission of the evidence of waiver without having been pleaded. Under such circumstances, the error, if one was committed in admitting the evidence, was technical rather than substantial, and thus was an error for which, under our statute, we could not reverse the judgment. Had there been a proper assignment of error, we should have reviewed the ques- 22 tion in the original opinion, for the same reason that we have discussed the matter now, namely, for the sole purpose of showing that counsel has no legal cause for complaint.
The remaining portion of the petition is devoted to a re-argument of the questions passed on in the opinion, and, of the many things complained of hy counsel, we shall refer to a few only. In referring to the question of waiver, counsel insists that this court gave “effect to a presumption created by itself.” But the fact is that what we held was, not that there was a presumption of waiver of either law or fact, but that the jury were authorized to infer certain facts from certain conduct, or to make certain deductions from other facts upon the question of waiver. We assumed there was a difference between a presumption of fact and an inference to be deduced from other facts.
With respect to the acts of the insured, counsel makes the following statements: “His acts or omissions are not considered, although we presume that he could waive or forfeit his contract. Perhaps this may not be true in actual practice, o^ing to the prevailing prejudice in favor of making insurance companies pay something for nothing; but theoretically under the law he is bound by his contract the same as the insurance company.” Such statements, so far as we are concerned, must remain unanswered, not only because they transcend the legitimate bounds of forensic argument *562applicable to legal proceedings, but also because they do not reflect tbe sober judgment of counsel. Tbey may perhaps give temporary relief to tbe mental state wbicb arises from tbe sting of defeat, but beyond that tbey serve no purpose whatever. In considering tbe question of waiver, we refused to declare as a matter of law that either tbe appellant or tbe insured bad waived tbe right to insist upon tbe precise terms of tbe policy, but held that under tbe facts and circumstances tbe question of waiver was one of fact for tbe jury, and that there was sufficient evidence to justify their finding. This certainly is very far from indulging a presumption in favor of either party with respect to waiver or with regard to any other fact necessary to a waiver.
Counsel also complains that there were a number of things in tbe record we did not discuss. This no doubt is true. After we bad disposed of tbe controlling questions, it was deemed unnecessary to discuss or pass upon tbe subordinate propositions in tbe case wbicb in no event could affect tbe result. Counsel in presenting tbe assignments in bis original brief grouped them as indicated in tbe opinion. Why should we specially consider what counsel did not see fit to discuss, except as this was done in connection with some kindred subject. Every proposition, either affirmative or negative, wbicb, in our judgment, could have changed the result received due attention, and in view that tbe judgment was affirmed we did not deem it necessary, nor do we deem it necessary now, to discuss questions wbicb cannot change tbe final result.
Finally, counsel seriously contends that it is apparent that we have either misunderstood or misapplied tbe law as laid down in tbe quotations set forth by us in tbe opinion upon tbe question of waiver. We did not contend, nor do we now contend, that tbe facts of this case covered all of tbe conditions mentioned in tbe quotations set forth in tbe opinion. Our conclusions were, however, in the main based upon that portion of tbe quotations wherein it is stated that: “As a general rule, if tbe company has treated, tbe policy as valid, and has sought to enforce payment of tbe premium, or has *563otherwise with knowledge recognized, by its own acts or declarations, or those of its agents, the policy as still subsisting, it waives thereby the prior forfeitures.” We cited a number of cases in which the foregoing doctrine was applied to a state of facts less favorable to the insured than were the facts in this case, and where it was held that the company was liable, although the insured had died before the premium which was in default had been paid. The doctrine announced and supported by those cases seemed to us fair and just if supported by the facts. We thought, and still think, that in this case the doctrine announced in those cases is applicable, and that it is supported by the facts. True, as we said, this case, upon the question just discussed, is perhaps a border-line case; but in our judgment it is not one where we should interfere with the findings of the jury. We believe, and still believe, this conclusion to be sound.
The petition for a rehearing is denied.
McOARTY and STBAUP, JJ., concur.